DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/857,250, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, Application No. 16/857,250 fails to disclose the capture of biometric data associated with a driver or passenger of the vehicle over the first period of time as claimed in independent claims 1.  Therefore, claims 1-12 do not have support of the parent application.  Additionally, Application No. 16/857,250 fails to disclose the ability to permit the user to adjust a start time and/or an end time of the first subset using the user interface as claimed in claims 13.  Therefore claims 13-18 do not have support of the parent application.  It is noted that claim 15 also recites the capture of .

Claim Objections


Claim 1 is objected to because of the following informalities:  
Regarding claim 1, applicant recites the limitation of “the first subsets” in lines 6-7.  This wording in unclear based on the fact that applicant previously claimed “a first subset of the video data” and “a first subset of the biometric data”.  It is clear from the specification that the “first subsets” in claim 1 is referring to both of the first subset of the video data and the first subset of the motion data.  However, the claim language is not clear.  A more appropriate wording would be – the first subset of the video data and the first subset of the biometric data… --  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claim 5, which is dependent upon claims 1 and 3, recites the limitation of “the motion data”.  However, none of the previous claim language (including claim 1) makes references to “motion data” at all, let alone a first subset set of motion data.  It is unclear what motion data applicant is referring to.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, which is dependent upon claim 1, recites the limitation of “the corresponding first subset set of the motion data”.  However, none of the previous claim language (including claim 1) makes references to “motion data” at all, let alone a first subset set of motion data.  It is unclear what motion data applicant is referring to.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As for claim 7, which is dependent upon claim 1, recites the limitation of “the first subset set of the motion data”.  However, none of the previous claim language (including claim 1) makes references to “motion data” at all, let alone a first subset set of motion data.  It is unclear what motion data applicant is referring to.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With regard to claim 13, applicant recites the limitation of “the processor” in lines 4, 5, 6, and 7, respectively.  However, applicant has never previously claimed a processor.  Therefore, it is unclear to what processor applicant is referring to.  There is insufficient antecedent basis for this limitation in the claim. Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Additionally regarding claim 13, applicant recites the limitation of “video data” and “motion data” in lines 9 and 10, respectively.  However, previously in lines 2 and 3 applicant also 
Additionally, regarding claim 13, in line 15 applicant recites the limitation of “the first subset composition”.  However, is it unclear to what applicant is referring to.  Applicant has never previously claimed a “first subset composition”.  Furthermore, applicant has claimed both a “first subset of motion data” and a “first subset of video data”.  It is unclear if the “first subset composition” is either of these, or if it is something entirely different.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14-18 are rejected based on their dependency to claim 13.
 As for claim 16, which is dependent upon claim 14, applicant recites the limitation of “the biometric data”. However, applicant has never previously claimed a biometric data (in either claim 16, 14, or 13).  Therefore, it is unclear to what biometric data applicant is referring to.  There is insufficient antecedent basis for this limitation in the claim. Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/857,250 (hereinafter referred to as the ‘250 application) in view of Campbell (US Publ. No. 2017/0351922). 
Regarding claim 1, the claim language of claim 1 is substantially similar to claim 1 of the Takeda reference as shown below:
Current application
‘250 application
Notes
“A method for curating a video of a vehicle drive, the method comprising:”
“A method for curating a video of a vehicle drive, the method comprising:”
Verbatim the same
“capturing video data of the vehicle drive over a first period of time;”
“capturing video data of the vehicle drive over a first period of time;”
Verbatim the same
“capturing biometric data associated with a driver or passenger of the vehicle over the first period of time;”
“capturing motion data for the vehicle over the first period of time;”
Different in that biometric data is captured instead of motion data.
“selecting a first subset of the video data captured during the first period of time, based on a corresponding first subset of the biometric data captured during the first period of time, the first subsets each spanning a second period of time that is less than the first period of time;”
“selecting a first subset of the video data captured during the first period of time, based on 5a corresponding first subset of the motion data captured during the first period of time, the first subsets each spanning a second period of time”
Different in that biometric data is captured instead of motion data
“and storing the first subset of the video data.”
“and storing the first subset of the video data.”
Verbatim the same


As can be seen above, the only difference between the two claims is the use of biometric data instead of motion data to select subset of video data.  Campbell, on the other hand, discloses that it is well known in the art to use biometric data to select video clips of interest.  In particular, Campbell discloses the ability to capture biometric data (see paragraph 0021) associated with a driver (see paragraph 0021); and to use that captured biometric data to determine that an event of interest has occurred (see paragraphs 0036 and 0071).  Takeda discloses that this feature allows for the generation of video clip and a video summary that only includes scenes that may be most relevant to the user.  See paragraph 0098.  Furthermore, one of ordinary skill in the art would recognize that the heart rate of user can determine if a user is excited or not.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify claim 1 to use biometric data to select the first subset of 















As for claim 2, claim 2 of the current application is substantively equivalent to claim 2 of the ‘250 application, with the added wording of “by more than a predetermined value” and being directed towards the biometric data.  Campbell discloses that the biometric data must deviate from biometric data captured before or after the first subset of biometric data.  See paragraphs 0037 and 0071.
As for claim 3, claim 3 is substantively equivalent to claim 2 of the ‘250 application with the added wording of “by more than a predetermined value” and being directed towards the biometric data.  Campbell discloses that the biometric data must deviate from biometric data captured before or after the first subset of biometric data.  See paragraphs 0037 and 0071.
With regard to claim 4, claim 1 of the ‘250 application recites the limitation of “capturing motion data for the vehicle over the first period of time”.
Regarding claim 5, claim 1 of the ‘250 application recites the limitation of “selecting a first subset of the video data captured during the first period of time, based on a corresponding first subset of the motion data captured during the first period of time”.
As for claim 6, claim 6 of the current application is substantively equivalent to claim 2 of the ‘250 application, with the added wording of “by more than a predetermined value”.  Campbell discloses that the motion data must deviate from motion data captured before or after the first subset of biometric data.  See paragraphs 0037 and 0071.
With regard to claim 7, claim 7 of the current application is substantively equivalent to claim 6 of the 250 application.
Regarding claim 9
As for claim 10, claim 10 of the current application is more broad than claim 3 of the ‘250 application, with the difference of using biometric data other than motion data.  See the discussion of the use of biometric data above in claim 1.
With regard to claim 11, claim 10 of the current application is more broad than claim 3 of the ‘250 application, with the difference of using biometric data other than motion data.  See the discussion of the use of biometric data above in claim 1.
Regarding claim 12, claim 10 of the current application is more broad than claim 3 of the ‘250 application, with the difference of using biometric data other than motion data.  See the discussion of the use of biometric data above in claim 1.
This is a provisional nonstatutory double patenting rejection.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/857,250 (hereinafter referred to as the ‘250 application) in view of Campbell (US Publ. No. 2017/0351922) and further in view of Spence et al. (U.S. Publ. No. 2020/0066305).
Regarding claim 8, as mentioned above in the discussion of claim 1 above, the combination of claim 1 of the ‘250 application and Campbell discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose that the biometric data is superimposed onto the video.  Spence, on the other hand, discloses that it is well known in the art to superimpose biometric data on clipped video highlight data.  More specifically, Spence discloses a system that includes sensors (see Figure 4) used to collect metadata during video capture by a camera (see Figure 4).  See paragraph 0447.  The collected metadata can be used to generate a series of video clips showing highlights of the entire captured video to the user.  See paragraph 00461.  Furthermore, Spence discloses the ability to overlay the captured metadata, including heart rate data, on the clipped video during playback.  .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al. (U.S. Publ. No. 2020/0066305).
Regarding claim 1, Spence discloses a method and system for creating a digital media file with highlights of multiple media files relating to a same period of time.  More specifically and as it relates to the applicant’s claims, Spence discloses a method of curating a video of a vehicle drive (see paragraphs 0037 and 0086 where video can be captured by a camera attached to a vehicle or incorporated with a vehicle), the method comprising: capturing video data of the vehicle drive over a first period of time (time between a start and stop recording instruction, see paragraphs 0083, 0089, and 0111), capturing biometric data associated with a driver of the vehicle over the first period of time (see paragraph 0085 where sensor data from sensor devices is captured contemporaneously with the video data; also see paragraph 0086 where the sensor devices capture physiological properties including heart rate; wherein heart rate is also a biometric data; also see paragraph 0143 where a heart rate sensor is disclosed); selecting a first 
As for claim 2, Spence discloses that the first subset of the video data captured during the first period of time is selected when the corresponding first subset of the biometric data deviates from the biometric data captured before or after the first subset of the biometric data by more than a predetermined value.  See paragraphs 0140, 0142, and 0143 where the heart rate can be used to select a video subset based on exceeding a predetermined value - “extrema passes a certain threshold”.
With regard to claim 3, Spences discloses that wherein the first subset of the video data captured during the first period of time is selected when the corresponding first subset of the biometric data deviates from a predetermined value.  See paragraphs 0140, 0142, and 0143 where the heart rate can be used to select a video subset based on exceeding a predetermined value - “extrema passes a certain threshold”.
Regarding claim 4, Spence discloses the ability to capture motion data for the vehicle over the first period of time.  See paragraphs 0086 and 0249 where motion data of a vehicle can be ascertained, which can be used to generate highlight tags.
As for claim 5, Spence discloses selecting a first subset of the video data captured during the first period of time, based on a corresponding first subset of the motion data captured during the first period of time. (see paragraphs 0086, 0124, 0142, 0143, 0455, 0456 
With regard to claim 6, Spences discloses that wherein the first subset of the video data captured during the first period of time is selected when the corresponding first subset of the motion data deviates from a predetermined value.  See paragraphs 0140, 0142, and 0143 where the acceleration can be used to select a video subset based on exceeding a predetermined value - “extrema passes a certain threshold”.
As for claim 7, Spence discloses that the first subset of the motion data exceeds a threshold value for vehicle acceleration.  See paragraphs 0086 and 0249 where acceleration of a vehicle can be determined.  See paragraphs 0142 and 0143 where the acceleration can be used to select a video subset based on exceeding a predetermined value - “extrema passes a certain threshold”.
With regard to claim 8, Spence discloses the ability to overlay the captured metadata, including heart rate data, on the clipped video during playback.  See paragraphs 0251, 0255, 0275, 0320, 0468, 0471, and 0473. 
Regarding claim 9, Spence discloses using a heart rate (see paragraph 0143) and the ability to use a threshold of any variable being evaluated (see paragraph 0142).
As for claim 10, Spence discloses selecting a second subset of the video data captured during the first period of time based 25on a corresponding second subset of the biometric data captured during the first period of time (see paragraph 0094, 0113, 0179, and 0283-0288 where more than one highlight can be extracted), the second subset spanning a third period of time (see Figure 21 where the highlights do not overlap); and storing the second subset of the video data in the memory (see paragraph 0476 where the processed highlight video is stored to memory).
With regard to claim 12, Spence discloses combining the first and second subset of the video data into a subset composition.  See paragraphs 0282-0304, in particular, paragraph .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (U.S. Publ. No. 2020/0066305) in view of Honner (PCT Publ. No. WO 2012/146273 A1).
Regarding claim 11, As mentioned above in the discussion of claim 10, Spence discloses all of the limitations of the parent claim.  Spence however, fails to specifically disclose identifying a subset overlap where video data from a fourth period of time is present in 30the first subset of the video data and the second subset of the video data; and combining the first subset of the video data and the second subset of the video data into a subset composition which only includes one instance of the video data from the fourth period of time.  Honner, on the other hand, discloses that it is well known in the art to extract video highlight clips from a single captured video and combining them into a single highlight video.  Furthermore, Honner discloses identifying a subset overlap where video data from a fourth period of time is present in the first subset of the video data and the second subset of the video data (see Figure 2, step 4720, Figure 3, step 3220, Figure 7, paragraphs 0020, 0022 and 0025; where the system identifies an overlap in the portions of video containing different snapshots); and combining the first subset of the video data and the second subset of the video data into a subset composition which only includes one instance of the video data from the fourth period of 10time (see Figure 7 .












































Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Honner (PCT Publ. No. WO 2012/146273 A1) in view of Spence et al. (U.S. Publ. No. 2020/0066305).
Regarding claim 13, Honner discloses a video curation system (the system shown in Figure 1) for a vehicle (see paragraphs 0002, 0004, and 0012 where the video is created based on video captured in a car while driving) comprising: an input device configured to receive motion data of the vehicle during a vehicle drive, and video data relating to the vehicle drive (see paragraph 0010 where a video interface, 9420, and a sensor interface, 9430, are disclosed – the combination of which is interpreted as an input device); a memory coupled to the processor (see paragraph 0029); 40a display coupled to the processor (display means, 9600; see paragraphs 0011, 0013, and 0019); a user interface coupled to the processor (see paragraph 0030); and programming in the memory (see paragraphs 0027-0029), wherein execution of the programming by the processor configures the video curation system to implement functions, including functions to: capture video data over a first period of time (See Figure 2 and paragraph 0018 where step 4100 discloses the recording of the video, the first period of time is interpreted be the entire length of the recorded video); 45capture motion data over the first period of time (see paragraphs 0015 and 0018 where the vehicle captured motion data (via 
While Honner suggests that a user may select a time interval for video around the detected event (see paragraph 0012), Honner fails to explicitly disclose adjusting a start time and/or end time of the first subset of video using the user interface.  Spence on the other hand discloses that it is well known in the art to allow a user to adjust the start and end times of a video highlight clip being used in a video compilation using a user interface.  More specifically, Spence discloses the ability to present a video clip to a user and allow the user to adjust the start and end times of that clip.  See Figures 13 and 20; also see paragraphs 0150-0151 and 0473 where a user can adjust the start and end times of the highlight.  Spence discloses that this feature allows for the modification of the media file after creation of the file.  See paragraph 0150.  Furthermore, Spence discloses that this feature allows for a modicum of user control of each highlight prior to forming the summary video.  See paragraph 0473.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify 
As for claim 14, Honner discloses that the first subset of video data captured during the first period is selected when the corresponding first subset of motion of the motion data exceeds a threshold value for vehicle acceleration.  See paragraphs 0015 and 0018 where the motion data is an accelerometer that may exceed a threshold value for vehicle acceleration.
With regard to claim 15, Spence discloses the ability to receive biometric data relating to the operator of the vehicle.  See paragraph 0086 where the sensors can be attached to the user of a vehicle (i.e. a driver).  Spence discloses that the use of a heart rate is a good indicator of an important event.  See paragraphs 0140-0143.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to also use heart rate to identify if a highlight even has occurred for the reasons stated above.
Regarding claim 16, Spence discloses the ability to use a plurality of sensor data to determine a highlight including both motion data and heart rate data.  See paragraphs 0142-0147.  This extracted highlight tag is then used to select a first subset of the video data. (highlight video data, or second media files; see paragraphs 0296-299).
As for claim 17, Honner discloses that the device is integral with the vehicle.  See paragraphs 0014-0015.
With regard to claim 18, both Honner (paragraph 0020) and Spence (paragraph 0299) disclose the ability to select multiple subsets of video data, and Spence discloses the ability permit the user to delete one or more of the subsets of the video data (see paragraph 0302).  Spence discloses that this feature allows a user to modify the highlights that are selected.  See paragraph 0302.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Honner to allow a user to deleted automatically generated highlights to allow a user to modify them prior to generating a final summary video.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 25, 2022